DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 26th, 2022 has been entered. Claims 1, 5-7 and 11 have been amended. Claim 8 has been canceled. Claims 1-7 and 9-13 remain pending. Applicant’s amendments to the drawings, claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed July 29th, 2022.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 4737268) in view of Kumar et al. (US 2018/0243800) and further in view of Bohm et al. (US 7157274).
Regarding claim 1, Giddings (US 4737268) teaches an apparatus, comprising:
a fluidic section including an input section (Fig. 2 #25), the fluidic section being configured to receive at an inlet manifold a fluid including a plurality of parts therein (Col. 5 lines 49-51), the fluidic section further including a plurality of primary branches (Fig. 2 #22, 23) extending from the input section (Fig. 2 #25);
wherein a first subset (Fig. 2 #22) of the plurality of primary branches are configured to force the fluid in a first direction (Fig. 3 see arrow in #22), the first direction (Fig. 3 see arrow in #22) being different than a second direction (Fig. 3 see arrow in #23), the second direction being imparted to the fluid by gravity (Fig. 3 see downward aligning arrow in #23);
wherein a second subset (Fig. 2 #23) of the plurality of primary branches are configured to force the fluid in the second direction (Fig. 3 see arrow in #23); 
wherein the fluidic section further includes a plurality of secondary branches (Fig. 9 #60, 61, 62, 63) including branches that extend from branches in one of the first subset (Fig. 9 #59, previously shown as Fig. 2 #22) and the second subset (Fig. 9 #58, previously shown as Fig. 2 #23); 
a change in a movement of a set of parts (Col. 4 lines 46-52) from the plurality of parts such that the set of parts is distributed via the fluid to at least one of the at least two secondary branches (Col. 4 line 65-Col. 5 line 2); and 
wherein the fluid is a liquid (Col. 11 lines 14-16).  
Giddings lacks teaching a set of sensors configured to capture information about an elemental composition of the plurality of parts in the secondary branches of the fluidic section, wherein the elemental composition is indicative of an atomic composition of the plurality of parts, and a set of actuators configured to effect, based on the information, a change in a movement of a set of parts from the plurality of parts. 
Kumar et al. (US 2018/0243800) teaches a set of sensors (Fig. 3 #320) configured to capture information about an elemental composition of the plurality of parts (Paragraph 0083 lines 1-7) in the secondary pathway (Fig. 3 #380), wherein the elemental composition is indicative of an atomic composition of the plurality of parts (Paragraph 0116 lines 1-6), and a set of actuators (Fig. 3 #391-398) configured to effect, based on the information, a change in a movement of a set of parts (Paragraph 0081 lines 20-29) from the plurality of parts. Kumar et al. states that it is beneficial to separate low value plastics from high value polymers and natural fibers in a cost and energy effective way (Paragraph 0008 lines 1-9), and Kumar et al. explains how an XRF system is able to identify and distinguish between different elements (Paragraph 0073 lines 10-15) in order to perform a reliable separation based on this information (Paragraph 0081 lines 23-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include a set of sensors configured to capture information about an elemental composition of the plurality of parts in the secondary branches of the fluidic section, wherein the elemental composition is indicative of an atomic composition of the plurality of parts, and a set of actuators configured to effect, based on the information, a change in a movement of a set of parts from the plurality of parts as taught by Kumar et al. (US 2018/0243800) in order to provide a more reliable apparatus which would result in a higher degree of separation. 
Additionally, Giddings lacks teaching an apparatus wherein the fluid downstream to at least one of the at least two secondary branches is recirculated for use in the inlet manifold.
Bohm et al. (US 7157274) teaches an apparatus wherein the fluid downstream to at least one of the at least two secondary branches (Fig. 10 #54b, 56b) is recirculated for use in the inlet manifold (Col. 14 lines 29-31). Bohm et al. explains that the fluid may be recycled and fed back into the inlet of the primary channel to allow re-use of the carrier fluid for subsequent sorting processes (Col. 14 lines 29-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include the fluid downstream at least one of the two secondary branches being recirculated for use in the inlet manifold as taught by Bohm et al. (US 7157274) in order to re-use the liquid in subsequent sorting processes.
Regarding claim 2, Giddings (US 4737268) teaches an apparatus, wherein the fluidic section is configured to route parts that are heavier than the fluid (Col. 6 lines 30-31) in branches from the second subset of primary branches (Col. 5 lines 60-64, Fig. 2 #23). 
Regarding claim 3, Giddings (US 4737268) teaches an apparatus, wherein the fluidic section is configured to route parts that are lighter than the fluid (Col. 6 lines 26-33) in branches from the first subset of primary branches (Col. 5 lines 54-60, Fig. 2 #22). 
Regarding claim 4, Giddings (US 4737268) lacks teaching an apparatus further including openings for jets to momentarily or permanently affect the trajectory of the plurality of parts.
Kumar et al. (US 2018/0243800) teaches an apparatus further including openings for jets (Paragraph 0069 lines 5-14) to momentarily or permanently affect the trajectory of the plurality of parts (Paragraph 0069 lines 1-7). Kumar et al. states that the jets may redirect selected parts (Paragraph 0069 lines 1-7), and signals may control the activation of the jets such that the movement of the parts is controlled by this activation (Paragraph 0069 lines 5-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include openings for jets to affect the trajectory of the plurality of parts as taught by Kumar et al. (US 2018/0243800) in order to provide further control over the trajectory of the parts, and therefore provide a higher degree of separation. 
Regarding claim 9, Giddings (US 4737268) teaches an apparatus wherein the fluid contains substances that modify its characteristics (Col. 8 lines 65-68). Giddings explains that the fluid characteristics may be modified to optimize the separation of particles (Col. 8 lines 65-68). Giddings also explains that the gradients used to establish the transverse driving force to affect the movement of the particle fractions include cross flow forces, concentration gradients, and more (Col. 9 lines 11-25), and the strength of the field of gradient applied may vary depending on factors such as article mobility (Col. 9 lines 26-30). It is well known that viscosity is a fluid characteristic dependent on article mobility, and viscosity may be adjusted by varying the cross flow forces or concentration gradients within the apparatus. 
Regarding claim 11, Giddings (US 4737268) teaches an apparatus wherein a part in the plurality of parts is smaller than 2.5 centimeters (Col. 11 lines 22-23).
Regarding claim 12, Giddings (US 4737268) teaches an apparatus wherein the plurality of parts include plastic (Col. 1 lines 62-63, Col. 11 lines 22-23). 
Regarding claim 13, Giddings (US 4737268) lacks teaching an apparatus wherein the plurality of parts include a metal.
 Kumar et al. (US 2018/0243800) teaches an apparatus wherein the plurality of parts include a metal (Paragraph 0046 lines 8-10). Kumar et al. explains that many compositions of waste contain both metals and plastics, and it is beneficial to sort a composition of mixed material instead of being limited to one or the other (Paragraph 0007 lines 3-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include a plurality of parts which include a metal as taught by Kumar et al. (US 2018/0243800) in order to provide a more flexible apparatus. 
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 4737268) in view of Kumar et al. (US 2018/0243800), in view of Bohm et al. (US 7157274) and further in view of Rhys (US 3802558).  
Regarding claim 5, Giddings (US 4737268) lacks teaching an apparatus further including a shredder or mill configured to reduce the size of the plurality parts.
Rhys (US 3802558) teaches an apparatus including a shredder or mill (Fig. 1 #12) configured to reduce the size of the plurality of parts (Col. 2 lines 45-48). Rhys explains that the parts are comminuted to separate undesirable materials which may be included in the desirable materials (Col. 1 lines 21-30, Col. 2 lines 45-48). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include a shredder or mill configured to reduce the size of the plurality of parts as taught by Rhys (US 3802558) in order to separate parts which may be attached before going into the apparatus, thus providing a higher degree of separation. 
Regarding claim 7, Giddings (US 4737268) lacks teaching an apparatus further including a frictional washer configured to clean the plurality of parts.
Rhys (US 3802558) teaches an apparatus including a frictional washer (Fig. 1 #14) configured to clean the plurality of parts (Col. 2 lines 50-54). Rhys explains that a pulp and fiber fraction may be removed from the solid fraction (Col. 2 lines 47-54), therefore removing impurities which may impede a separation of parts within an apparatus. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include a frictional washer configured to clean the plurality of parts as taught by Rhys (US 3802558) in order to remove impurities such as fibers or pulp before undergoing separation in the apparatus, thus providing a higher degree of separation. 
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 4737268) in view of Kumar et al. (US 2018/0243800), in view of Bohm et al. (US 7157274) and further in view of Djerf et al. (US 5649785).
Regarding claim 6, Giddings (US 4737268) teaches an apparatus further including a means for feeding material (Col. 10 lines 8-11) configured to control the rate at which the plurality of parts enter the fluidic section (Col. 9 lines 36-42). 
Giddings (US 4737268) lacks explicitly teaching an apparatus including a hopper or vibratory feeder configured to control the rate at which the plurality of parts enter the fluidic section. 
Djerf et al. (US 5649785) teaches an apparatus further including a hopper (Fig. 13 #1103 “material feed hopper”) configured to control the rate at which the plurality of parts enters the fluidic section (Col. 18 lines 3-5). Djerf et al. explains that a feed hopper continuously feeds the parts into a fluidic section (Col. 18 lines 3-5). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include a hopper configured to control the rate at which the plurality of parts enter the fluidic section as taught by Djerf et al. (US 5649785) in order to continuously feed parts to the fluidic section. 
Regarding claim 10, Giddings (US 4737268) lacks teaching an apparatus wherein the fluid contains chemical or biological agents that dissolve substances in the parts introduced in the apparatus. 
Djerf et al. (US 5649785) teaches an apparatus wherein the fluid contains chemical or biological agents (Col. 9 lines 27-30) that dissolve substances in the parts (Col. 9 lines 29-31) introduced in the apparatus. Djerf et al. explains that the fluid which dissolves substances in the parts is beneficial for removing impurities and additives such as catalysts, colorants, antioxidants, and fire retardants, therefore providing a separation with a high degree of accuracy and reliability (Col. 21 lines 6-16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giddings (US 4737268) to include a fluid containing chemical or biological agents that dissolve substances in the parts as taught by Djerf et al. (US 5649785) in order to remove impurities from the parts, providing a separation with a high degree of accuracy and reliability.
Response to Arguments
Applicant’s argument that neither Giddings, Kumar et al, Rhys, nor Djerf et al. teach the amended limitation in claim 1 “wherein the fluid downstream to at least one of the at least two secondary branches is recirculated for use in the inlet manifold”, filed October 26th, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bohm et al. (US 7157274). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653